Exhibit 10.2

 

TERM LOAN PROMISSORY NOTE 

 

 

November 10, 2015

$16,000,000.00

 

FOR VALUE RECEIVED, Pine Ridge Winery,  LLC, a  Delaware limited liability
company ("Borrower"), hereby promises to pay to the order of American AgCredit,
FLCA ("Lender"), in lawful money of the United States of America, the principal
sum of Sixteen Million Dollars ($16,000,000.00) with interest on the unpaid
principal sum owing hereunder at the rate or rates or in the amounts computed in
accordance with the Loan Agreement of even date herewith between Borrower and
Lender (as the same may be amended from time to time, the "Loan Agreement"),
together with all other amounts due Lender under the Loan Agreement, all payable
in the manner and at the time or times provided in the Loan
Agreement.  Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Loan Agreement.

If not sooner due and payable in accordance with the Loan Agreement, Borrower
shall pay to Lender all amounts due and unpaid under the Loan Agreement on
October 1, 2040 or on any earlier Maturity Date as set forth in the Loan
Agreement.  Unless otherwise specified in writing by Lender, all payments
hereunder shall be paid to Lender at the office or other location as Lender may
hereafter designate from time to time. Lender reserves the right to require any
payment on this Note, whether such payment is a regular installment, prepayment
or final payment, to be by wired federal funds or other immediately available
funds.

Borrower and each and every co-maker, surety, endorser and guarantor of the
indebtedness evidenced by this Note and the Loan Agreement, expressly waive
demand and presentment for payment, notice of nonpayment, protest, notice of
protest, notice of dishonor, notice of intent to accelerate the maturity hereof,
notice of the acceleration of the maturity hereof, bringing of suit and
diligence in taking any action to collect amounts due hereunder and in the
handling of security at any time existing in connection herewith, and such
parties are and shall be jointly, severally, directly and primarily liable for
the payment of all sums owing and to be owing hereon, regardless of and without
any notice (except as expressly provided in the Loan Documents), diligence, act
or omission as or with respect to the collection of any amount called for
hereunder or in connection with any right, lien, interest or property at any and
all times had or existing as security for any amount called for hereunder.

This Note evidences all advances of the principal amount hereof made, interest
due and all amounts otherwise owed to Lender under the Loan Agreement.  This
Note is secured by the liens and security interests created under the Loan
Documents (including those arising under any Deed of Trust).  Reference is made
to the Loan Agreement for provisions relating to repayment of the indebtedness
evidenced by this Note, including mandatory repayment, acceleration following
default, Default Interest, limitations on interest, and restrictions on
prepayment.





1

 

--------------------------------------------------------------------------------

 

 

This Note has been executed and delivered in and shall be construed in
accordance with and governed by the laws of the State of California and of the
United States of America.

NOTICE TO BORROWER:

DO NOT SIGN THIS PROMISSORY NOTE BEFORE YOU READ IT AND CONSULT WITH LEGAL
COUNSEL OF YOUR CHOICE, OR IF YOU BELIEVE THAT THERE ARE ANY ORAL
UNDERSTANDINGS, PROMISES, OR AGREEMENTS NOT SET FORTH IN WRITING IN THIS NOTE
AND/OR THE OTHER LOAN DOCUMENTS.

IN WITNESS WHEREOF, this Note has been executed by Borrower and is effective as
of the day and year first above written.

BORROWER:

 

Pine Ridge Winery, LLC, a Delaware limited liability company

 

By:_/s/ Shannon McLaren__________

Name: Shannon McLaren

Title:  CFO, Crimson Wine Group, Ltd.
 Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page Term Loan Note]



 

--------------------------------------------------------------------------------